___________________

                                No. 95-3306/95-3687
                                ___________________

James Frederick Newport,                     *
                                             *
              Appellant,                     *
                                             *   Appeals from the United States
     v.                                      *   District Court for the
                                             *   Western District of Missouri.
Secretary Stone, Department of               *         [UNPUBLISHED]
the Army,                                    *
                                             *
              Appellee.                      *

                                      ___________

                     Submitted:       August 23, 1996

                           Filed:     September 5, 1996
                                      ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     In this consolidated appeal, James F. Newport appeals the district
court's1   orders   disposing    of    his   action   against   United   States   Army
Secretary Stone, and denying his motion filed under Rule 60 of the Federal
Rules of Civil Procedure.       We affirm.


     Newport, a former member of the Army Reserve, instituted this action
in an effort to compel the Army to investigate alleged incidents of
subversion and espionage directed against the Army (SAEDA).                  Newport
asserted that the Army was obligated by its own regulation, AR 381-12, to
process his SAEDA complaint.      He also sought, as relevant on appeal, back-
pay for drill sessions he was ordered not to attend, and correction of his
military records to remove reported allegations of his unstable and
disruptive




     1
      The Honorable Fernando J. Gaitan, Jr., United States
District Judge for the Western District of Missouri.
behavior.     In four separate orders, the district court denied mandamus
relief, affirmed the decision of the Army Board for Correction of Military
Records (ABCMR) relating to Newport's request to expunge his military
records and the Army's refusal to process his SAEDA report, granted
judgment in favor of the Army on Newport's remaining claims, and denied
postjudgment relief.


      We agree with the district court that Newport did not state a
cognizable claim that he was entitled to back-pay.         See Banks v. Garrett,
901 F.2d 1084, 1086-87 (Fed. Cir.) (Naval reservist who performed no drills
not entitled to pay; reservist not entitled to compensation unless he is
ordered to perform and actually performs work), cert. denied, 498 U.S. 821
(1990); Wardle v. Northwest Investment Co., 830 F.2d 118, 122 (8th Cir.
1987) (finding Eighth Circuit appellate jurisdiction proper where claimant
did not state cognizable claim and Little Tucker Act jurisdiction was thus
not properly invoked).


      As to the ABCMR's rulings, Newport has not shown the decision to deny
his request to expunge certain documents from his record was arbitrary and
capricious.    See Neal v. Secretary of Navy and Commandant of Marine Corps,
639 F.2d 1029, 1037 (3rd Cir. 1981) (standard of review; strong presumption
that personnel involved in decisionmaking process faithfully discharged
duties);    Horn   v.   Schlesinger,   514 F.2d 549,   551   (8th   Cir.    1975)
(acknowledging and adopting traditional judicial reluctance to interfere
with military establishment unless grave constitutional rights appear
imperiled).    Assuming, without deciding, that Newport properly exhausted
his   administrative    remedies   concerning   his   objection    to   the    Army's
interpretation of its SAEDA-reporting regulation, Newport has shown no
basis for requiring the Army to investigate that which he is required to
report.


      Last, we find no abuse of discretion in the denial of postjudgment
relief.    See Sanders v. Clemco Indus., 862 F.2d 161,




                                       -2-
169 (8th Cir. 1988) (standard of review).


     The judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-